DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 10/11/2022.
Claims 6-25 are subject to examination.
This amendment and applicant’s argument have been fully considered and entered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25 respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 3, 1, 6, 7& 1, 11, 11, 15, 13, 11, 14, 11&12,  16, 16, 19, 16, 14, 17& 16 respectively of U.S. Patent No. 11,050,688 (hereinafter ‘688 patent) in view of Neumann et al. U.S. Patent Publication # 2017/0344531 (hereinafter Neumann) further in view of Dotan-Cohen et al. U.S. Patent Publication # 2019/0364001 (hereinafter Dotan-Cohen).  Although the claims at issue are not identical, they are not patentably distinct from each other because they claims are obvious variation of each other.
	The instant application and ‘688 patent contains similar subject as follows: “monitoring electronic communications originating at a client device to identify a first electronic communication from a user of the client device to a matched individual; comparing the first electronic communication to a set of effective communication policies to selectively identify an effective communication policy violation; in response to the effective communication policy violation, preventing transmission of the first electronic communication; causing the client device to display a first prompt to the user of the client device to alter the first electronic communication, a second prompt to the user of the client device to override the effective communication policy violation and in response to receiving data indicative of a selection by the user of the client device to override the effective communication policy violation; enabling network routing of the first electronic communication from the client device to the matched individual”.
‘688 patent does not teach a user interface having a selectable user interface element and a second selectable user interface element to override the violation of the effective communication policies ; and in response to receiving data indicative of a selection of the second selectable user interface element to override the violation of the effective communication policies.
Neumann  teaches causing the client device (Fig. 2 element 202) to display a user interface having a first selectable user interface element (Fig. 2 element 204) to alter the first electronic communication  (Paragraph 39-40, 48, 51) and a second selectable user interface element to override the violation of the effective communication policies (i.e. detect a rejection of the first suggestion and the second suggestion and keep the word unchanged) (Paragraph 93) ; and in response to receiving data indicative of a selection of the second selectable user interface element to override the violation of the effective communication policies (i.e. detect a rejection of the first suggestion and the second suggestion and keep the word unchanged) (Paragraph 93).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Neumann’s teaching in ‘688 patent’s teaching to come up with having user interface having a first and second selectable user interface element.  The motivation for doing so would be to send an authentic message or original message which the user intends to send.
Although ‘688 Patent set of effective policies to determine likely to solicit reply from the individual should the communication be sent, but Dotan-Cohen teaches processing the first electronic communication with a set of effective communication policies (i.e. message text contains words or phrasing that were flagged as potentially offensive) to determine whether the first electronic communication is likely to solicit a reply from the matched individual should the first electronic communication be sent to the individual (i.e. Okay to send?)(Paragraph 56); in response to determining that the first electronic communication is unlikely to solicit a reply from the matched individual should the first electronic communication be sent to the matched individual (i.e. message that includes content be identified and tagged or labeled so that it may be presented in message notification (Paragraph 56-57) preventing transmission of the first electronic communication (i.e. okay to send?)(paragraph 56), causing the client a second selectable user interface element to override the violation of the effective communication policies (i.e. okay to send? And then allowing the user to review and send the target message) (Paragraph 56); and in response to receiving data indicative of a selection of the second selectable user interface element to override the violation of the effective communication policies (Paragraph 56-57), enabling network routing of the first electronic communication from the client device to the matched individual (i.e. allowing the user to review and send the target message) (Paragraph 56-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Dotan-Cohen’s teaching in ‘688 Patent and Neumann’s teaching to come up with having checking if the communication will likely solicit a reply or unlikely to solicit a reply should the communication be sent.  The motivation for doing so would be verify or double check before transmitting the message with offensive or foul language, if the user really wants to sends the message and warning/summarizing to the user with the message notification questioning the message propriety.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 5-12, 13, 15-20, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. U.S. Patent Publication # 2015/0172243 (hereinafter Parikh) in view of Neumann et al. U.S. Patent Publication # 2017/0344531 (hereinafter Neumann) further in view of Dotan-Cohen et al. U.S. Patent Publication # 2019/0364001 (hereinafter Dotan-Cohen)
With respect to claim 6, Parikh teaches a computer-implemented method, comprising: 
monitoring electronic communications originating at a client device to identify a first electronic communication from a user of the client device to a matched individual (i.e. monitoring an input of text in a monitor digital message input operation) (Paragraph 34)
processing (i.e. analyzing the text of digital, written or verbal communication) the first electronic communication with a set of effective communication policies to determine whether the first electronic communication is likely to solicit a reply from the matched individual (i.e. determining if the digital message is in compliance violation and indicating that the message is flagged or not-flagged))(Paragraph 32, 34, 38);
in response to determining that the first electronic message is unlikely to solicit a reply from the matched individual (i.e. since non-compliant messages can be offloaded to nearby private computing device that then indicate to the original messaging device whether or not to disable messaging functionality means it is unlikely to solicit a reply because the message is not being sent to the receiver) (paragraph 32 ) preventing transmission of the first electronic communication(i.e. if the violation identifies a violation, then digital messaging functionality is disabled in a disable operation)(Paragraph 34); and 
causing the client device to display a first to alter the first electronic communication (i.e. corrected violation decision may look for deletion or modification of text flagged as potential violation) (Paragraph 48-50, 61, 65) enabling network routing of the first electronic communication from the client device to the matched individual (i.e. re-enable messaging functionality and sends the message (Paragraph 61, 63, 65). 
 Parikh does not explicitly teach a user interface having a selectable user interface element and a second selectable user interface element to override the violation of the effective communication policies ; and in response to receiving data indicative of a selection of the second selectable user interface element to override the violation of the effective communication policies.
Neumann  teaches causing the client device (Fig. 2 element 202) to display a user interface having a first selectable user interface element (Fig. 2 element 204) to alter the first electronic communication  (Paragraph 39-40, 48, 51) and a second selectable user interface element to override the violation of the effective communication policies (i.e. detect a rejection of the first suggestion and the second suggestion and keep the word unchanged) (Paragraph 93) ; and in response to receiving data indicative of a selection of the second selectable user interface element to override the violation of the effective communication policies (i.e. detect a rejection of the first suggestion and the second suggestion and keep the word unchanged) (Paragraph 93).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Neumann’s teaching in Parikh’s teaching to come up with having user interface having a first and second selectable user interface element.  The motivation for doing so would be to send an authentic message or original message which the user intends to send.
Although Parikh set of effective policies to determine likely to solicit reply from the individual should the communication be sent, but Dotan-Cohen teaches processing the first electronic communication with a set of effective communication policies (i.e. message text contains words or phrasing that were flagged as potentially offensive) to determine whether the first electronic communication is likely to solicit a reply from the matched individual should the first electronic communication be sent to the individual (i.e. Okay to send?)(Paragraph 56); in response to determining that the first electronic communication is unlikely to solicit a reply from the matched individual should the first electronic communication be sent to the matched individual (i.e. message that includes content be identified and tagged or labeled so that it may be presented in message notification (Paragraph 56-57) preventing transmission of the first electronic communication (i.e. okay to send?)(paragraph 56), causing the client a second selectable user interface element to override the violation of the effective communication policies (i.e. okay to send? And then allowing the user to review and send the target message) (Paragraph 56); and in response to receiving data indicative of a selection of the second selectable user interface element to override the violation of the effective communication policies (Paragraph 56-57), enabling network routing of the first electronic communication from the client device to the matched individual (i.e. allowing the user to review and send the target message) (Paragraph 56-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Dotan-Cohen’s teaching in Parikh and Neumann’s teaching to come up with having checking if the communication will likely solicit a reply or unlikely to solicit a reply should the communication be sent.  The motivation for doing so would be verify or double check before transmitting the message with offensive or foul language, if the user really wants to sends the message and warning/summarizing to the user with the message notification questioning the message propriety.
With respect to claim 8, Parikh, Neumann and Dotan-Cohen teaches the computer-implemented method of claim 6, but Dotan-Cohen further teaches  wherein the set of effective communication policies include policies for identifying a likelihood of a reply to an electronic communication (paragraph 56-57)
	With respect to claim 9, Parikh, Neumann and Dotan-Cohen teaches the computer-implemented method of claim 6, but Parikh further teaches wherein the set of effective communication policies comprises a list of ineffective words, ineffective phrases, or ineffective emoticons (Paragraph 28, 36, 39-40)
	With respect to claim 10, Parikh, Neumann and Dotan-Cohen teaches the computer-implemented method of claim 6, but Parikh further teaches in response to receiving data indicative of a selection to alter the first electronic communication: monitoring electronic communications originating at the client device to identify a second electronic communication from the user to the matched individual (Paragraph 34); determining that the second electronic communication comprises an effective communication by comparing the second electronic communication to the set of effective communication policies (Paragraph 34, 46); receiving data indicative of a selection by the user of the client device to send the second electronic communication to the matched individual (Paragraph 48, 61, 65); and enabling network routing of the second electronic communication from the client device to the matched individual (Paragraph 61, 63, 65)
	Parikh does not explicitly teach selection of first selectable user interface to alter the first electronic communication.
Neumann teaches selection of first selectable user interface to alter the first electronic communication (Fig. 2 element 202, 204)  (Paragraph 39-40, 48, 51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Neumann’s teaching in Parikh’s teaching to come up with having user interface having a first and second selectable user interface element.  The motivation for doing so would be to send an authentic message or original message which the user intends to send.
	With respect to claim 11, Parikh, Neumann and Dotan-Cohen teaches the computer-implemented method of claim 6, but Parikh further teaches comprising modifying one or more effective communication policies in the set of effective communication policies based on the second electronic communication and the determination that the second electronic communication comprises an effective communication (i.e. modifying the sensitivity level which can be set)(Paragraph 40-41, 95)
With respect to claim 12, Parikh, Neumann and Dotan-Cohen teaches the computer-implemented method of claim 6, but Parikh further teaches comprising supplying, to the device, a warning to the user of the client device in response to the effective communication violation (Paragraph 26) in response to determining that the first electronic communication is unlikely to solicit a reply from the matched individual (Paragraph 32) , wherein the warning comprises an indication that the first communication is unlikely to elicit a response from the matched individual (Paragraph 26-27, 32)
With respect to claim 13, Parikh teaches a system comprising: at least one processor; and at least one computer-readable storage medium storing instructions executable by the at least one processor to perform operations comprising: monitoring electronic communications originating at a client device to identify a first electronic communication from a user of the client device to a matched individual (i.e. monitoring an input of text in a monitor digital message input operation) (Paragraph 34)
processing (i.e. analyzing the text of digital, written or verbal communication) the first electronic communication with a set of effective communication policies to determine whether the first electronic communication is likely to solicit a reply from the matched individual (i.e. determining if the digital message is in compliance violation and indicating that the message is flagged or not-flagged))(Paragraph 32, 34, 38);
in response to determining that the first electronic message is unlikely to solicit a reply from the matched individual (i.e. since non-compliant messages can be offloaded to nearby private computing device that then indicate to the original messaging device whether or not to disable messaging functionality means it is unlikely to solicit a reply because the message is not being sent to the receiver) (paragraph 32 ) preventing transmission of the first electronic communication(i.e. if the violation identifies a violation, then digital messaging functionality is disabled in a disable operation)(Paragraph 34); and 
causing the client device to display a first to alter the first electronic communication (i.e. corrected violation decision may look for deletion or modification of text flagged as potential violation) (Paragraph 48-50, 61, 65) enabling network routing of the first electronic communication from the client device to the matched individual (i.e. re-enable messaging functionality and sends the message (Paragraph 61, 63, 65). 
 Parikh does not explicitly teach a user interface having a selectable user interface element and a second selectable user interface element to override the violation of the effective communication policies ; and in response to receiving data indicative of a selection of the second selectable user interface element to override the violation of the effective communication policies.
Neumann  teaches causing the client device (Fig. 2 element 202) to display a user interface having a first selectable user interface element (Fig. 2 element 204) to alter the first electronic communication  (Paragraph 39-40, 48, 51) and a second selectable user interface element to override the violation of the effective communication policies (i.e. detect a rejection of the first suggestion and the second suggestion and keep the word unchanged) (Paragraph 93) ; and in response to receiving data indicative of a selection of the second selectable user interface element to override the violation of the effective communication policies (i.e. detect a rejection of the first suggestion and the second suggestion and keep the word unchanged) (Paragraph 93).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Neumann’s teaching in Parikh’s teaching to come up with having user interface having a first and second selectable user interface element.  The motivation for doing so would be to send an authentic message or original message which the user intends to send.
Although Parikh set of effective policies to determine likely to solicit reply from the individual should the communication be sent, but Dotan-Cohen teaches processing the first electronic communication with a set of effective communication policies (i.e. message text contains words or phrasing that were flagged as potentially offensive) to determine whether the first electronic communication is likely to solicit a reply from the matched individual should the first electronic communication be sent to the individual (i.e. Okay to send?)(Paragraph 56); in response to determining that the first electronic communication is unlikely to solicit a reply from the matched individual should the first electronic communication be sent to the matched individual (i.e. message that includes content be identified and tagged or labeled so that it may be presented in message notification (Paragraph 56-57) preventing transmission of the first electronic communication (i.e. okay to send?)(paragraph 56), causing the client a second selectable user interface element to override the violation of the effective communication policies (i.e. okay to send? And then allowing the user to review and send the target message) (Paragraph 56); and in response to receiving data indicative of a selection of the second selectable user interface element to override the violation of the effective communication policies (Paragraph 56-57), enabling network routing of the first electronic communication from the client device to the matched individual (i.e. allowing the user to review and send the target message) (Paragraph 56-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Dotan-Cohen’s teaching in Parikh and Neumann’s teaching to come up with having checking if the communication will likely solicit a reply or unlikely to solicit a reply should the communication be sent.  The motivation for doing so would be verify or double check before transmitting the message with offensive or foul language, if the user really wants to sends the message and warning/summarizing to the user with the message notification questioning the message propriety.
With respect to claims 15-19 respectively, they recite similar limitations as claims 8-12 respectively, therefore rejected under same basis.
With respect to claims 20, 22, 23, 24, 25, respectively, they recite similar limitations as claims 6, 8, 10, 11, 12 respectively, therefore rejected under same basis.
Claims 7, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. U.S. Patent Publication # 2015/0172243 (hereinafter Parikh) in view of Neumann et al. U.S. Patent Publication # 2017/0344531 (hereinafter Neumann) further in view of Dotan-Cohen further in view of Danson et al. U.S. Patent Publication # 2015/0046357 (hereinafter Danson)
	With respect to claim 7, Parikh, Neumann and Dotan-Cohen teaches the computer-implemented method of claim 6, but fails to further teaches performing statistical analysis of the prior communications to determine whether each of the prior communications is a statistically effective communication or a statistically ineffective communication; and determining the set of effective communication policies by the segmenting the prior communications into the statistically effective communications and the statistically ineffective communications.
	Danson teaches performing statistical analysis of the prior communications to determine whether each of the prior communications is a statistically effective communication or a statistically ineffective communication (i.e. specific words, terms or phrases and keywords such as alias valued at 0.6 or 1.2 of a keyword based on previously analyzed candidate answers)(Paragraph 32-33, 44) and determining the set of effective communication policies by the segmenting the prior communications into the statistically effective communications and the statistically ineffective communications (i.e. aggregated score for each candidate can then be compared to the score for other candidates to determine the best match for the position or best fit or if the candidate is a clear non-fit or good fit for the position)(Paragraph 44, 47-48).
It would haven obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Danson’s teaching in Parikh, Neumann and Dotan-Cohen’s teaching to come up with having the effective communication policies based upon prior communication statistical analysis.  The motivation for doing so would be so the best fit person/candidate can be selected based on the answers/response containing particular words and phrases.
With respect to claim 14, Parikh and Neumann teaches the system of claim 13, but fails to teach wherein the set of effective communication policies is based upon statistical analysis of prior communication in a dating application and a segmenting of the prior communications into statistically effective communications and statistically ineffective communication.  
Danson teaches wherein the set of effective communication policies is based upon statistical analysis of prior communication in a dating application and a segmenting of the prior communications into statistically effective communications and statistically ineffective communication (i.e. aggregated score for each candidate can then be compared to the score for other candidates to determine the best match for the position or best fit or if the candidate is a clear non-fit or good fit for the position)(Paragraph 44, 47-48).
It would haven obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Danson’s teaching in Parikh and Neumann’s teaching to come up with having the effective communication policies based upon prior communication statistical analysis.  The motivation for doing so would be so the best fit person/candidate can be selected based on the answers/response containing particular words and phrases.
With respect to claim 21, respectively, they recite similar limitations as claim 14 respectively, therefore rejected under same basis.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 6-25 have been considered but are moot in view of new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A). Robinson et al. U.S. Patent Publication # 2012/0296895 which teaches in Paragraph 17, searches for matching partners for a dating agency where attributes of people are saved as an ontology and the likes and dislikes of persons as well as the success statistics of previous matching attempts are utilized as frequencies to improve the partner matching or prediction of matching likelihood.
B). Ostermann  et al. U.S. Patent Publication # 2008/0040227 which in Paragraph 69 teaches performing an analysis of the emoticons or icons inserted by the sender and invention is important because advertisement may be ineffective or damaging if presented with a message that has a highly negative connotation.
C).  Rad et al. U.S. Patent # 9,733,811 which teaches determining a potential match user profile based on the preference indication for the first user profile. 
D).  Brantingham et al. U.S. Patent Publication # 2015/0207765 which in Paragraph 65 teaches monitoring conversation metrics and suggestion event may occur when it is determined that a period of inactivity has occurred during which the user and/or the user have not engaged in the conversation over a period of time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453